OKOCHA v. FIRST NAT'L BANK



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-05-396-CV





NJIOFOR BROWN OKOCHA	APPELLANT



V.



FIRST NATIONAL BANK TEXAS	APPELLEE

DBA FIRST CONVENIENCE BANK



------------



FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

On November 17, 2005, we notified Appellant that we were concerned this court may not have jurisdiction over this appeal because it appeared the notice of appeal was not timely filed.  We stated that the appeal would be dismissed for want of jurisdiction unless Appellant or any party desiring to continue the appeal filed with the court a response showing grounds for continuing the appeal.  
See
 
Tex. R. App. P.
 42.3(a), 44.3.  Appellant has not responded to our notification.

The trial court granted a final summary judgment on September 23, 2005.  No post-judgment motion was filed to extend the appellate deadline, so the notice of appeal was due October 24, 2005.  
See
 
Tex. R. App. P. 26.1
.  However, Appellant did not file the notice of appeal until November 14, 2005.  	The time for filing a notice of appeal is jurisdictional in this court, and absent a timely filed notice of appeal or extension request, we must dismiss the appeal.  
See 
Tex. R. App. P.
 
2, 25.1(b), 26.3; 
Verburgt v. Dorner, 
959 S.W.2d 615, 617 (Tex. 1997) (holding that once extension period has passed, a party can no longer invoke an appellate court’s jurisdiction). 

Therefore, it is the opinion of the court that this appeal should be dismissed for want of jurisdiction.  
See
 
Tex. R. App. P.
 42.3(a), 43.2(f).  Accordingly, we dismiss the appeal for want of jurisdiction.

PER CURIAM

PANEL D:  HOLMAN, GARDNER, and WALKER, JJ.

DELIVERED:  February 2, 2006

FOOTNOTES
1:See 
Tex. R. App. P.
 47.4.